Citation Nr: 0205094	
Decision Date: 05/24/02    Archive Date: 06/03/02	

DOCKET NO.  94-36 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the garnishment of the veteran's Department of 
Veterans Affairs (VA) disability compensation benefits is 
proper.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from June 1978 to 
March 1992.

This matter arises from various decisions rendered since May 
1995 by the VA Regional Office (RO) in Chicago, Illinois.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.  

During the pendency of this appeal, the veteran requested a 
personal hearing before a traveling member of the Board.  
Such a hearing was conducted before the undersigned on 
September 17, 2001; a transcript of that proceeding is of 
record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Upon his discharge from military service, the veteran was 
awarded military retired pay for disability incurred therein.  

3.  Pursuant to his election, the veteran was awarded VA 
disability compensation benefits in lieu of his military 
retired pay effective November 1, 1992.  

4.  In March 1995, the Superior Court of the County of 
Solano, California, instituted garnishment proceedings 
against the veteran on behalf of his ex-spouse and minor 
children.

5.  Effective May 1, 1995, a portion of the veteran's VA 
disability compensation benefits was withheld and paid to the 
Solano county district attorney pursuant to the garnishment 
of the veteran's benefits.  The garnishment has remained in 
effect in varying amounts since that time.


CONCLUSION OF LAW

Garnishment of the veteran's VA disability compensation 
benefits is warranted by law.  42 U.S.C. § 659(a) (1991); 
5 C.F.R. §§ 581.103, 581.305 (2001); 38 U.S.C.A. §§ 5103, 
5103A, and 66 Fed. Reg. 45,620, 45,630-32 (Aug29, 2001) (to 
be codified as amended at 38 C.F.R. 3.102, 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107), which applies to all 
pending claims for VA benefits, and which provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim for 
benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, Pub. 
L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000); 38 
U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 

45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.   

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The veteran was issued a statement of the case 
in September 1995, as well as supplemental statements of the 
case in December 1995 and March 1996, which informed him of 
the evidence used in conjunction with his claim, the 
pertinent laws and regulations, the adjudicative action 
taken, and the reasons and bases for the decision.  Thus, the 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  The veteran also was given 
an opportunity to submit additional evidence in support of 
his claim, and testified at a personal hearing held by the 
undersigned.  The record indicates that all relevant facts 
have been properly developed and that all evidence necessary 
for equitable resolution of the issue on appeal has been 
obtained.  As such, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed. 

The veteran contends that his VA disability compensation 
benefits should not be subject to garnishment.  He argues 
that his children have reached legal majority and no longer 
live with his ex-spouse, and that his ex-spouse has since 
remarried.

A garnishment order is enforceable against VA compensation 
benefits paid in lieu of military retired pay.  See 42 U.S.C. 
§ 659(a).  In this regard, only that part of 

the VA payments that is in lieu of the retired pay is subject 
to garnishment.  See 5 C.F.R. § 581.103(c)(6)(iv).  The 
Department must comply with a request for such garnishment 
unless the garnishment order does not conform to the laws of 
the jurisdiction from which it was issued, or legal process 
would require the withholding of funds not deemed moneys due 
from, or payable by, the United States as remuneration for 
employment, or legal process is not brought to enforce legal 
obligations for alimony and/or child support, or legal 
process does not comply with the mandatory provisions of this 
part, or an order of a court of competent jurisdiction 
enjoining or suspending the operation of the legal process 
has been served on the governmental entity.  See 5 C.F.R. 
§ 581.305(a).  It is within this legal context that the facts 
in this case must be considered.  

The facts are not in dispute, and are as follows.  The 
veteran divorced his ex-wife in October 1991, and married his 
present spouse in November of that year.  Effective March 26, 
1992, the veteran was awarded VA disability compensation at 
the 100 percent rate for severe focular glomerulosclerosis 
with end stage kidney disease, hypertension, and nephrotic 
syndrome; however, because he was entitled to military 
retired pay in the gross monthly amount of $1,273, the full 
amount of his VA disability compensation benefits was not 
awarded until a total waiver of the military retired pay 
became effective on November 1, 1992.  

By court order dated June 12, 1992, the veteran was ordered 
to pay $413 monthly as child support for minor children in 
the custody of his ex-spouse, and $143 monthly as spousal 
support.  On February 27, 1995, the deputy district attorney 
for the county of Solano, California was granted a wage and 
earnings assignment order that was endorsed by the clerk of 
the superior court on March 1, 1995.  Therein, the court 
ordered that $556 of the veteran's earnings be garnished for 
child and spousal support.  Notice of the garnishment then 
was furnished to VA.  The Department then took action 
consistent with the garnishment order to withhold child and 
spousal 

support from the veteran's VA disability compensation 
benefits.  The child and spousal support was paid directly to 
the district attorney of Solano county.

As previously noted, a veteran entitled to receive retired 
pay based upon his military service who has waived such 
retired pay in favor of receipt of VA disability compensation 
benefits may have such benefits garnished.  Garnishment can 
be avoided only if legal process does not conform to the laws 
of the jurisdiction from which it was issued, or legal 
process would require the withholding of funds not deemed 
moneys due from, or payable by, the United States as 
remuneration for employment, or legal process is not brought 
to enforce legal obligations for alimony and/or child 
support, or an order of a court of competent jurisdiction 
enjoining or suspending the operation of the legal process 
has been served on the governmental entity.  In this case, 
the amount of the garnishment does not exceed the retired pay 
to which the veteran would have been entitled had he not 
elected to receive VA disability compensation benefits.  
Moreover, the veteran has not demonstrated that the legal 
process resulting in the garnishment did not conform to the 
laws of the State of California.  Additionally, the legal 
process was brought to enforce legal obligations for alimony 
and child support, and no order of a court of competent 
jurisdiction has been forthcoming that either enjoined or 
suspended the operation of the legal process.  Absent any of 
the foregoing, VA must honor the garnishment request from the 
district attorney of the County of Solano, California.  At 
his personal hearing before the undersigned, the veteran 
acknowledged that, to date, he has been unable to have this 
order rescinded.  It has been modified to reflect that his 
children are no longer receiving support; however, the 
spousal support currently being withheld has remained in 
effect.  Until this is either enjoined or suspended by a 
court of competent jurisdiction, the Board has no authority 
to hold otherwise.  As such, there is no reasonable basis 
upon which to predicate a grant of the benefit sought.  

In effect, the veteran has requested extraordinary equitable 
relief in this case; such relief exceeds the Board's 
authority.  Because the veteran has failed to state a claim 

for which relief can be granted with regard to the 
garnishment of his VA disability compensation benefits, his 
appeal must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Moreover, because the law, rather than 
the facts in this case, is controlling, the provisions of 
38 U.S.C.A. § 5107(b) are not for application.  


ORDER

The appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

